Citation Nr: 1619135	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a collapsed right lung in excess of 30 percent from September 19, 2009.
 
 2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for residuals of a collapsed right lung.  The Veteran disagreed with this decision in June 2007.  He perfected a timely appeal in October 2007.

In a December 2007 rating decision, the RO essentially reopened the Veteran's previously denied service connection claim for residuals of a collapsed right lung and granted it on the merits, assigning a zero percent rating effective October 30, 2006, the date of receipt of the Veteran's claim.  The Veteran disagreed with this decision in September 2008, seeking an initial compensable rating for his service-connected residuals of a collapsed right lung.  He perfected a timely appeal in July 2009 and requested a Travel Board hearing.  A Travel Board hearing was held at the RO in July 2012 before the undersigned and a copy of the hearing transcript has been added to the record.

In September 2012, March 2013, and October 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  That development having been completed, this case is once again before the Board.  It is also noted that in its October 2013 decision, the Board granted the Veteran 10 percent, but no higher, for his disability prior to September 19, 2009.  This decision was later promulgated by a rating decision of the AMC in October 2015.  As the Board has already finally adjudicated the disposition of the Veteran's claim prior to September 19, 2009, no further discussion of that time period shall ensue.  Rather, the focus of the current adjudication shall be upon the time period from September 19, 2009 thereafter.  The caption on the title page has been amended to reflect this finding accordingly.

In an October 2015 rating decision, the AMC increased the Veteran's evaluation to 30 percent disabling from September 19, 2009.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of the claims for entitlement to an initial compensable rating for residuals of a collapsed right lung in excess of 30 percent from September 19, 2009 and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial compensable rating for residuals of a collapsed right lung in excess of 30 percent from September 19, 2009, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed letter dated March 2016 and received April 2016, the Veteran expressed that he desired to withdraw his appeal of the issues of entitlement to an initial compensable rating for residuals of a collapsed right lung in excess of 30 percent from September 19, 2009 and entitlement to a TDIU. Hence, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

Entitlement to an initial compensable rating for residuals of a collapsed right lung in excess of 30 percent from September 19, 2009 is dismissed.
 
Entitlement to a TDIU due to service-connected disabilities is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


